Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant claimed priority to a 371 PCT/EP2017/083782 application filed on 12/20/2017. It is noted that no copy of the PCT application has been received by the Office. See MPEP 1893.01: under 35 U.S.C. 371 National stage: Commencement, applicant shall submit a copy of International publication. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


3. Claims 1-7, 9-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 13 recite “ wherein the at least one secondary winding structure is substantially arranged within a two-dimensional plane spanned by the longitudinal and lateral axes” is not descripted in the specification.  Fig. 3, 4 of Applicant’s specification, shows that at least one secondary winding structure of SW1 and SW2 is in three dimension space (Note: Fig. 3 shows that SW1 and SW2 spanned by x ( longitudinal) and y ( lateral ) axes, and Fig. 4 shows the SW1 and SW2 also spanned by z axis, because they have a thickness in the z axis direction. Therefore, the at least one secondary winding structure of SW1 and SW2 is within three-dimension space).
Regard to claims 2-7, 9-12, they are rejected for the same reason because they depend on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.Claim 1-7, 9-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and Claim 13 recites ““wherein the at least one secondary winding structure is substantially arranged within a two-dimensional plane spanned by the longitudinal and lateral axes, wherein at least one section or at least one magnetically conductive element extends into or though a volume or area enclosed by the at least one secondary winding structure or by a subwinding structure of the at least one secondary winding structure. ” when renders the claim vague and indefinite. It is unclear how the at least one secondary winding structure can be arranged within a two-dimensional plane while Fig. 3 and Fig. 4 clearly shows that the at least one secondary winding structure is arranged within a three-dimension space including x axis, y axis and z axis) because the thickness of the secondary winding structure in the z axis can not be ignored.  For examination purpose, the limitation has been interpreted as “the least one secondary winding structure is substantially arranged within a three-dimension space spanned by the longitudinal, lateral and z axes, wherein at least one section or at least one magnetically conductive element extends into or through a volume enclosed by the at least one secondary winding structure or by a subwinding structure of the at least one secondary winding structure.”
Claims 2-7, 9-12 are rejected for the same reason because they depend on claim 1.
Claims 1 and 13 recites the limitation “wherein: a width of the at least one lateral outer magnetically conducting element is larger than a width of the at least one inner magnetically conducting element; and/or
 a length of the at least one inner magnetically conducting element is smaller than a length of the at least one lateral outer magnetically conducting element, wherein the at least one secondary winding structure is substantially arranged within a two-dimensional 
plane spanned by the longitudinal and lateral axes, wherein at least one section of at least one magnetically conductive element extends into or through a volume or area enclosed by the at least one secondary winding structure or by a subwinding structure of the at least one secondary winding structure.” It is unclear the limitation “ wherein at least one section of at least one magnetically conductive element extends into or through a volume or area enclosed by the at least one secondary winding structure or by a subwinding structure of the at least one secondary winding structure” is used to further limit  both “a width of the at least one lateral outer magnetically conducting element is larger than a width of the at least one inner magnetically conducting element” and “a length of the at least one inner magnetically conducting element is smaller than a length of the at least one lateral outer magnetically conducting element,” or the limitation ““wherein at least one section of at least one magnetically conductive element extends into or through a volume or area enclosed by the at least one secondary winding structure or by a suwinding structure of the at least one secondary winding structure” is only used to limit ““a length of the at least one inner magnetically conducting element is smaller than a length of the at least one lateral outer magnetically conducting element. ” because currently claim could read on both way. For examination purpose, the limitation has been interpreted as “a width of the at least one lateral outer magnetically conducting element is larger than a width of the at least one inner magnetically conducting element; and/or
 a length of the at least one inner magnetically conducting element is smaller than a length of the at least one lateral outer magnetically conducting element and wherein the at least one secondary winding structure is substantially arranged within a two-dimensional 
plane spanned by the longitudinal and lateral axes and wherein at least one section of at least one magnetically conductive element extends into or through a volume or area enclosed by the at least one secondary winding structure or by a subwinding structure of the at least one secondary winding structure.” Here , the limitation ““wherein at least one section of at least one magnetically conductive element extends into or through a volume or area enclosed by the at least one secondary winding structure or by a suwinding structure of the at least one secondary winding structure” is interpreted as only used to limit ““a length of the at least one inner magnetically conducting element is smaller than a length of the at least one lateral outer magnetically conducting element. ”
Claims 2-7, 9-12 are rejected for the same reason because they depend on claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5. Claim(s) 1-3, 6-7, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covic (US20140239729A1) in view of Morita (US20080129246A1)
With regard to claim 1,Covid teaches  wherein the secondary-sided arrangement comprises: at least one phase line and one secondary winding structure per phase line ( e.g., 42 or 43, Fig. 27, Fig. 27 is a bipolar pad, [0107] teaches in bipolar pad, coil can be tuned at any phase), wherein the secondary-sided arrangement comprises at least two magnetically conducting elements ( e.g., 45-1 , 47-1a, 47-1b, See Examiner labeled Fig. 27 of Covic below);
at least one lateral outer magnetically conducting element (45-1, Fig. 27) and at least one inner magnetically conducting element (e.g., 47-1a, Fig. 27);
; wherein at least one secondary winding structure extends along a longitudinal axis of the secondary-sided arrangement (see 42 and 43 are extending in longitudinal axis, Fig. 27);
 wherein the at least one secondary winding structure comprises two or more subwinding structures  ( 42, 43, Fig. 27) which extend along the longitudinal axis ( see longitudinal axis, Fig. 27); wherein successive subwinding structures of the at least one secondary winding structure are arranged adjacent to one another along the longitudinal axis ( see 42, 42 are arranged adjacent to one another along the longitudinal axis, Fig. 27)
; wherein at least one subwinding structure comprises at least one winding section ( e.g., 43_Lon, Fig. 27) which extends along the longitudinal axis ( Longitudinal axis, Fig. 27)and at least one winding section  ( e.g., 43_Lat, Fig. 27)which extends along a lateral axis ( Lateral axis, Fig. 27) ;
 wherein the lateral axis ( Lateral axis, Fig. 27)  is oriented perpendicular to the longitudinal axis ( Longitudinal axis, Fig. 27); and wherein a length is measured along the longitudinal axis ( length is along the longitudinal axis, Fig. 27) and a width is measured along the lateral axis ( width is along the lateral axis, Fig. 27) ; wherein: a width of the at least one lateral outer magnetically conducting element is larger than a width of the at least one inner magnetically conducting element; and/or a length of the at least one inner magnetically conducting element ( e.g., 47_1a, Fig. 27) is smaller than a length of the at least one lateral outer magnetically conducting element ( 45_1, Fig. 27), wherein the at least one secondary winding structure is substantially arranged within a two-dimensional plane spanned by the longitudinal and lateral axes ( Note this limitation has been interpreted as “ at least one secondary winding structure is substantially arranged within a three-dimension space “ based on 112(b) rejection above, see 42, 43 are plane spanned by  longitudinal and lateral axis in Fig. 27 and Fig. 17 shows coil 32, 33 includes a thickness, which is the third dimension).
Covic does not teach wherein at least one section of at least one magnetically conductive element extends into or through a volume or area enclosed by the at least one secondary winding structure or by a subwinding structure of the at least one secondary winding structure.
However, Morita teaches at least one section of at least one magnetically conductive element (e.g., 17 insides 14, Fig. 2) extends into or through a volume or area enclosed by the at least one secondary winding structure or by a subwinding structure of the at least one secondary winding structure (e.g., 14, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Covic, to configure at least one section of at least one magnetically conductive element extends into or through a volume or area to be enclosed by the at least one secondary winding structure  or by a subwinding structure of the at least one secondary winding structure, as taught by Morita ,so that windings are arranged at levels equal to the heights of protrusions of the cores in both power feeding and receiving portions so as to minimize the inter distance between the windings in the power feeding portion and the windings in the power receiving portion in order to reduce leakage flux from the power feeding portion and as well to enhance the transmission efficiency from the windings on the power feeding portion side to the windings on the power receiving portion side[0005] of Morita .

    PNG
    media_image1.png
    496
    697
    media_image1.png
    Greyscale


With regard to claim 2, the combination of Covic and Morita teaches all the limitations of claim 1, and Covic further teaches one magnetically conducting element of the at least two magnetically conducting elements is provided by a bar element (45-1, 47-1a, 47-1b, Fig. 27) or that a magnetically conducting element comprises multiple subelements (47-1a, 47-1b, Fig. 27), wherein one subelement is provided by a bar element.
With regard to claim 3, the combination of Covic and Morita teaches all the limitations of claim 1, and Covic further teaches one magnetically conducting element of the at least two magnetically conducting elements comprises at least one row of at least two magnetically conductive sub elements (e.g., 47-1a, 47-1b, Fig. 27).
With regard to claim 6, the combination of Covic and Morita teaches all the limitations of claim 1,
Covic does not teach but not magnetically conducting element of the at least two magnetically conducting elements comprises at least one lower portion and at least one upper portion.
However, Morita teaches magnetically conducting element of the at least two magnetically conducting elements comprises at least one lower portion (e.g., 18, Fig. 2) and at least one upper portion (e.g., 17, Fig.2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure magnetically conducting element  of the at least two magnetically conducting elements to comprise at least one lower portion and at least one upper portion, as taught by Morita, so that windings are arranged at levels equal to the heights of protrusions of the cores in both power feeding and receiving portions so as to minimize the inter distance between the windings in the power feeding portion and the windings in the power receiving portion in order to reduce leakage flux from the power feeding portion and as well to enhance the transmission efficiency from the windings on the power feeding portion side to the windings on the power receiving portion side[0005] of Morita .
With regard to claim 7, the combination of Covic and Morita teaches all the limitations of claim 1.
Covic does not teach one magnetically conducting element of the at least two magnetically conducting elements provides a recess to receive at least a section of the secondary winding structure.
However, Morita teaches one magnetically conducting element of the at least two magnetically conducting elements provides a recess to receive at least a section of the secondary winding structure (recess 18 for winding 14, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure one magnetically conducting element of the at least two magnetically conducting elements to provide a recess to receive at least a section of the secondary winding structure , as taught by Morita, so that windings are arranged at levels equal to the heights of protrusions of the cores in both power feeding and receiving portions so as to minimize the inter distance between the windings in the power feeding portion and the windings in the power receiving portion in order to reduce leakage flux from the power feeding portion and as well to enhance the transmission efficiency from the windings on the power feeding portion side to the windings on the power receiving portion side[0005] of Morita .
With regard to claim 13, Covid teaches a method of manufacturing a secondary-sided arrangement of at least one secondary winding structure, wherein the method comprises:
providing at least one phase line and one secondary winding structure per phase line(e.g., 42 or 43, Fig. 27, Fig. 27 is a bipolar pad, [0107] teaches in bipolar pad, coil can be tuned at any phase); 
; wherein at least one secondary winding structure extends along a longitudinal axis of the secondary-sided arrangement ( see 42 and 43 are extending in longitudinal axis, Fig. 27);
 wherein the at least one secondary winding structure comprises two or more subwinding structures  ( 42, 43, Fig. 27) which extend along the longitudinal axis ( see longitudinal axis, Fig. 27,); wherein successive subwinding structures of the at least one secondary winding structure are arranged adjacent to one another along the longitudinal axis ( see 42, 42 are arranged adjacent to one another along the longitudinal axis, Fig. 27)
; wherein at least one subwinding structure comprises at least one winding section ( e.g., 43_Lon, Fig. 27) which extends along the longitudinal axis ( Longitudinal axis, Fig. 27)and at least one winding section  ( e.g., 43_Lat, Fig. 27)which extends along a lateral axis ( Lateral axis, Fig. 27) ;
 wherein the lateral axis ( Lateral axis, Fig. 27)  is oriented perpendicular to the longitudinal axis ( Longitudinal axis, Fig. 27); and wherein a length is measured along the longitudinal axis ( length is along the longitudinal axis, Fig. 27) and a width is measured along the lateral axis ( width is along the lateral axis, Fig. 27) ;
providing at least two magnetically conducting elements ( e.g., 47-1a, 45-1, Fig. 27);
providing one of the magnetically conducting elements as a lateral outer magnetically conducting element (e.g., 45-1, Fig. 27) by arranging the magnetically conducting element such that it is arranged at a lateral side of the set of all magnetically conducting elements ( see Fig. 27, 45-1 is at a lateral side of all ferrites);
providing one of the magnetically conducting elements as an inner magnetically conducting element ( e.g., 47-1a, Fig. 27) by arranging the magnetically conducting element such that it is not arranged at a lateral side of the set of all magnetically conducting elements( see Fig. 27, 47-1a is not  at a lateral side of all ferrites); and
providing the lateral outer magnetically conducting element and the inner magnetically conducting element such that a width of the lateral outer magnetically conducting element is larger than a width of the inner magnetically conducting element and/or a length of the at l inner magnetically conducting element( e.g., 47-1a, Fig. 27) is smaller than a length of the lateral outer magnetically conducting element ( 45-1, Fig. 27)( Fig. 27, the length of 47-1a is smaller than the length of 45-1) wherein the at least one secondary winding structure is substantially arranged within a two-dimensional plane spanned by the longitudinal and lateral axes ( Note this limitation has been interpreted as “ at least one secondary winding structure is substantially arranged within a three-dimension space “ based on 112(b) rejection above, see 42, 43 are plane spanned by  longitudinal and lateral axis in Fig. 27 and Fig. 17 shows coil 32, 33 includes a thickness, which is the third dimension).
Covic does not teach wherein at least one section of at least one magnetically conductive element extends into or through a volume or area enclosed by the at least one secondary winding structure or by a subwinding structure of the at least one secondary winding structure.	
However, Morita teaches at least one section of at least one magnetically conductive element (e.g., 17 insides 14, Fig. 2) extends into or through a volume or area enclosed by the at least one secondary winding structure or by a subwinding structure of the at least one secondary winding structure (e.g., 14, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Covic, to configure at least one section of at least one magnetically conductive element extends into or through a volume or area to be enclosed by the at least one secondary winding structure  or by a subwinding structure of the at least one secondary winding structure, as taught by Morita ,so that windings are arranged at levels equal to the heights of protrusions of the cores in both power feeding and receiving portions so as to minimize the inter distance between the windings in the power feeding portion and the windings in the power receiving portion in order to reduce leakage flux from the power feeding portion and as well to enhance the transmission efficiency from the windings on the power feeding portion side to the windings on the power receiving portion side[0005] of Morita .

6. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Covic (US20140239729A1) and Morita (US20080129246A1) in further view of Lethellier (WO 2017156499 A1).
With regard to claim 4, the combination of Covic and Morita teaches all the limitations of claim 3, but not wherein at least two magnetically conductive subelements of a row overlap each other at least partially.
	However, Lethellier teaches at least two magnetically conductive subelements of a row overlap each other at least partially (e.g., 206, 208, 210, are overlapped each other, Fig.7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 3, to configure at least two subelements of a row to overlap each other at least partially, as taught by Lethellier, in order to use the stacked structure to reduce the size of the system and include ferrite materials in a specific shape and may include charging coils in a particular pattern and shape to shape an electromagnetic field between the pads to increase efficiency and minimize electromagnetic field leakage( see background), in addition, the overlapped ferrite segments that provides a low reluctance pathway for the magnetic flux to flow through the system, and reduce the loss.

7. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Covic (US20140239729A1) and Morita (US20080129246A1) in further view of Budhia(US20160190814A1)
With regard to claim 5, the combination of Covic and Morita teaches all the limitations of claim 3.
 Covic does not teach the at least two magnetically conductive subelements of the at least one row are aligned with a lateral offset to one another.
Budhia teaches the at least two magnetically conductive subelements of the at least one row are aligned with a lateral offset to one another (ferrite in 512 has a lateral offset to ferrite in 514, Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 3, to configure the at least two magnetically conductive subelements of the at least one row to bealigned with a lateral offset to one another, as taught by Budhia, in order to maximize the magnetic flux travel distance [0055] of Budhia) 


8. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Covic (US20140239729A1) and Morita (US20080129246A1) in further view of DOI (JP2014239168A).
With regard to claim 9, the combination of Covic and Morita teaches all the limitations of claim 1, 
Covic does not teach a gap is provided between two adjacent magnetically conducting elements of the at least two magnetically conducting elements along a lateral direction
DOI teaches gap is provided between two adjacent magnetically conducting elements of the at least two magnetically conducting elements along a lateral direction (Fig. 2, Fig. 3, gap between 7 is in the lateral direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, to configure gap to be provided between two adjacent magnetically conducting elements of the at least two magnetically conducting elements along a lateral direction, as taught by DOI in order to reduce the crack of the ferrite and reduce maintenance cost ( [0081] of DOI)

9. Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Covic (US20140239729A1) and Morita (US20080129246A1) in further view of STAMENIC (US20150077053A1)
With regard to claim 10, the combination of Covic and Morita teaches all the limitations of claim 1, but not a width of at least one lateral outer magnetically conducting element broadens in at least one section along the length of the at least one lateral outer magnetically conducting element.
However, Stamenic teaches a width of at least one lateral outer magnetically conducting element  ( broadens in at least one section ( e.g., 812-b, Examiner Labeled Fig. 8  of Stamenic) along the length of the at least one  lateral outer magnetically conducting element (see length direction of 812, Fig. 8) ( width of 812-b is broadened compared to the width at 812-a in the length direction)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, to configure a width of at least one lateral outer magnetically conducting element to be broaden in at least one section along the length of the at least one lateral outer magnetically conducting element, as taught by Stamenic, in order to  make a session to be used for housing and/or routing wires of the antenna assembly 606 ( see [0086] of Stamenic).
With regard to claim 11, the combination of Covic and Morita teaches all the limitations of claim 1, but not the at least one lateral outer magnetically conducting element has or provides a lateral protruding section.
However, Stamenic teaches that at least one lateral outer magnetically conducting element has or provides a lateral protruding section (e.g., 812-b is a lateral protruding section, Fig. 8)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, to configure a lateral outer magnetically conducting element has or provides a lateral protruding section, as taught by Stamenic, in order to be used for housing and/or routing wires of the antenna assembly 606 (see [0086] of Stamenic).

    PNG
    media_image2.png
    418
    699
    media_image2.png
    Greyscale

10. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Covic (US20140239729A1) and Morita (US20080129246A1)  in further view of Widmer (US20110254503A1)
With regard to claim 12, the combination of Covic and Morita teaches all the limitations of claim 1, but not at least one comprises at least one antenna element, wherein at least one portion of at least one magnetically conducting element  of the  at least two magnetically conducting elements is a part of the at least one antenna element.
However, Widmer teaches at least one comprises at least one antenna element, wherein at least one portion of at least one magnetically conducting element of the  at least two magnetically conducting elements is a part of the at least one antenna element (see Fig, 21, 22, ferrite rod with antenna on it [0122][0123])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, to configure at least one to comprise at least one antenna element, wherein at least one portion of at least one magnetic conducting element of the  at least two magnetically conducting elements is a part of the at least one antenna element, as taught by Widmer, in order to include antenna to be used in the guidance system. for positioning and direction-finding purposes. ( see para [0123] of Widmer)
Response to Argument
11. Applicant's arguments filed 4/5/2022 have been fully considered but they are
not persuasive.
Regard to claims 1 and Claim 13, Applicant argues that the prior art Covic does not teach at least one secondary winding structure extends along a longitudinal axis of the secondary-sided arrangement; wherein the at least one secondary winding structure comprises two or more subwinding structures which extend along the longitudinal axis; wherein successive subwinding structures of the at least one secondary winding structure are arranged adjacent to one another along the longitudinal axis; wherein at least one subwinding structure comprises at least one winding section which extends along the longitudinal axis and at least one winding section which extends along a lateral axis; wherein the lateral axis is oriented perpendicular to the longitudinal axis; and wherein a length is measured along the longitudinal axis and a width is measured along the lateral axis; wherein: a length of the at least one inner magnetically conducting element is smaller than a length of the at least one lateral outer magnetically conducting element.
The examiner disagrees. The examiner relabeled Fig. 27 of Covic including the longitudinal and lateral axis and Covic teaches at least one lateral outer magnetically conducting element (45-1, Fig. 27) and at least one inner magnetically conducting element (e.g., 47-1a, Fig. 27); ; wherein at least one secondary winding structure extends along a longitudinal axis of the secondary-sided arrangement ( see 42 and 43 are extending in longitudinal axis, Fig. 27);
 wherein the at least one secondary winding structure comprises two or more subwinding structures  ( 42, 43, Fig. 27) which extend along the longitudinal axis ( see longitudinal axis, Fig. 27); wherein successive subwinding structures of the at least one secondary winding structure are arranged adjacent to one another along the longitudinal axis ( see 42, 42 are arranged adjacent to one another along the longitudinal axis, Fig. 27)
; wherein at least one subwinding structure comprises at least one winding section ( e.g., 43_Lon, Fig. 27) which extends along the longitudinal axis ( Longitudinal axis, Fig. 27)and at least one winding section  ( e.g., 43_Lat, Fig. 27)which extends along a lateral axis ( Lateral axis, Fig. 27) ;
 wherein the lateral axis ( Lateral axis, Fig. 27)  is oriented perpendicular to the longitudinal axis ( Longitudinal axis, Fig. 27); and wherein a length is measured along the longitudinal axis ( length is along the longitudinal axis, Fig. 27) and a width is measured along the lateral axis ( width is along the lateral axis, Fig. 27) ; a length of the at least one inner magnetically conducting element ( e.g., 47_1a, Fig. 27) is smaller than a length of the at least one lateral outer magnetically conducting element ( 45_1, Fig. 27).
	Applicant further argues that Covic does not teach wherein at least one section of at least one magnetically conductive element extends into or through a volume or area enclosed by the at least one secondary winding structure or by a subwinding structure of the at least one secondary winding structure.
This argument is moot because the new ground of rejection does not rely on Covic for any teaching “at least one section of at least one magnetically conductive element extends into or through a volume or area enclosed by the at least one secondary winding structure or by a subwinding structure of the at least one secondary winding structure.”
Since the Applicant's argument with respect to claims 1, 13 are not persuasive, the rejection of claims depending from claim 1 is therefore maintained.

Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Budiha (US20180174734A1 ) teaches the gap between ferrites
Covic1(US20150170832A1) teaches outer ferrite bar has length and width than the other see Fig. 44. And Fig. 1 winding enclose the ferrite bar.
Boser (US 20150367739 A )teaches about ferrite array.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836